Citation Nr: 1423856	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia





THE ISSUE

Entitlement to service connection for a low back disorder.





ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from July 1985 to March 1989.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO. 

In March 2013, the Board remanded the matter for additional development.  

The Board has considered documentation included in Virtual VA and VBMS.  



FINDINGS OF FACT

1.  The currently demonstrated low back disorder, including degenerative disc disease of the lower thoracic spine and lumbar spine, is not shown to be due to an injury or other event of the Veteran's period of active service.

2.  The Veteran is not shown to have manifested complaints or findings referable to a chronic low back disorder, to include arthritis, during service or for several years thereafter.



CONCLUSION OF LAW

The Veteran's low back disability manifested by degenerative disc disease of the lower thoracic spine and lumbar spine is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in November 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's service treatment records, and post service treatment records have been obtained.  Medical opinions have been obtained.  

The Board is further satisfied that the RO has substantially complied with its March 2013 remand directives, as further service treatment records and  updated VA treatment records were obtained, and an additional VA medical examination was provided.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The current records, including a September 2013 VA examination report, serve to document that the Veteran has a current diagnosis of degenerative disc disease of the lower thoracic spine and lumbar spine.

As for the in-service incurrence of the condition, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

Rather, the Veteran contends that his back problems began in service following a both a fall and a motor vehicle accident.  See, e.g., September 2013 VA examination report.

The service treatment records show that, in February 1988, the Veteran was treated for follow-up of a lumbosacral strain.  There was no injury to the back.  There was no radiating pain or paresthesia.  The back was nontender to palpation.  The Veteran demonstrated a full range of motion.  There was discomfort on hyperextension and lateral bending.  He was diagnosed with a resolving strain.

A subsequent service examination of July 1984 revealed a normal examination of the spine, and the Veteran voiced no complaints in this regard.  

Similarly, a service examination of November 1988 revealed a normal examination of the spine, and the Veteran voiced no complaints in this regard.  

A separation examination from 1989 was not conducted as records indicate the Veteran declined the examination.

Post-service, the medical records shows treatment for complaints of chronic low back pain beginning in approximately 2004.  A June 2004 private MRI report of the lumbar spine showed mild disc narrowing and mild disc bulging at L5-S1.

As noted, the Board remanded the claim in March 2013 in order to obtain  a medical opinion concerning the etiology of the Veteran's disorder.  

At that time, the Board determined that a positive opinion from the Veteran's podiatrist in July 2010, and the negative opinions of VA examiners in March 2006 and October 2012 were inadequate.  The Board finds no basis in the development conducted since the Board's last adjudication to alter these conclusions.

CAPRI records were associated with the claims file pursuant to the Board's remand.  Pertinent records in this evidence include VA treatment records of September 2009 and August 2012.

In September 2009, the Veteran's podiatrist documented the Veteran's reports of having an in-service injury to his back and experiencing symptoms ever since.  He stated, "in my opinion, since the symptoms began after injuries were incurred to him while on active duty, that [sic] his low back condition are [sic] more than likely due to these injuries."  CAPRI records, p. 6/103.

In August 2012, a pain consultation report stated, "hx of Chronic back pain, 2/2 to service.  20+ years."  CAPRI records, p. 13/25.

In September 2013, a VA examination was conducted.  The examiner reviewed the claims files and examined the Veteran.  The examiner determined that it was less likely than not that the Veteran's current back condition was caused by or related to active service.  

As rationale, the examiner discussed the February 1988 service treatment record, but characterized it as an isolated incident.  The examiner explained that his review of the claims file revealed a duration of 12 years when the Veteran worked for the Norfolk Southern with no back complaints.  He noted that the Veteran did not complain of back pain until around 2005.  He discussed the positive opinion of the Veteran's podiatrist, but opined that the service treatment records did not support the conclusion reached by the podiatrist.

The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The examiner based his opinion on an examination of the claims file and reference to past and current diagnostic reports.  He reviewed the Veteran's reported history and symptoms in rendering his opinion, as well as the service treatment records.  He provided a rationale for the conclusions reached.  

By contrast, the September 2009 report from the Veteran's podiatrist is of low probative value.  As found by the Board in March 2013, his opinion is not based on an accurate factual history as he has indicated the Veteran was hospitalized and treated with physical therapy following his accident in service.  Hospitalization and physical therapy is not corroborated by service treatment records, including those obtained post-remand.

The August 2012 opinion is of low probative value because does not contain any rationale.  

For these reasons, the Board finds that the low back disorder is not due to disease or injury that was incurred in or aggravated by active service. 

The Board further notes that, chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record here does not document arthritis within one year of the Veteran's March 1989 discharge.  Indeed, the earliest post-service medical evidence of record is dated from 2004.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis was not noted during service.  
Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The only other evidence of record supporting the Veteran's claim are his competent lay assertions, and those of his family.  

However, the September 2013 VA physician was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determining that the current degenerative disc disease of the lower thoracic spine and lumbar spine was not related to service.  

As such, the Board finds the opinion of the September 2013 examiner to be more probative.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a low back disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


